DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
	
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David K Mattheis (Reg. No. 48,683) on 06/02/2022. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
4.	The application has been amended as follows:
	IN THE CLAIM:
Please find below claims 1, 8 and 15 that the Examiner has amended. The status of the claims is set forth in parentheses. For the currently amended claim, underlined emphasis indicates insertions and 

1. 	(Currently amended) A method for determining performance information of a target item operating with a computing device, the method comprising: 
receiving, by one or more processors, a request from a user of a first computing device for performance information about operation of a first target item under a context associated with the first computing device and a set of existing items associated with the first computing device, wherein the first target item includes a target item profile that includes input by the requesting user [[,]]; 
searching, by the one or more processors, for a response to the request in a knowledge base containing context specific performance information of target item operation associated with multiple computing devices; 
identifying, by one or more processors, from [[a]] the knowledge base, a response to the request for performance information of the first target item having the target item profile and operating with a second computing device under the context information similar to the first computing device and the set of existing items, wherein the response includes a ranking of most similar to the first target item and the context associated with the first computing device and the set of existing items; 
sending, by the one or more processors, the response with the ranking most similar to the first target item and the context information of the first computing device with the set of existing items, including the performance information, and enabling a connection to the second computing device from the first computing device; and 
initiating, by one or more processors, a communication between the first computing device and a second computing device enabling sending of queries from the user of the first computing device to the user of the second computing device regarding the request for performance information of the first target item. 

8. 	(Currently amended) A computer program product for determining performance information of a target item operating with a computing device, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive a request from a user of a first computing device for performance information about operation of a first target item under a context associated with the first computing device and a set of existing items associated with the first computing device, wherein the first target item includes a target item profile that includes input by the requesting user [[,]]; 
program instructions to search for a response to the request in a knowledge base containing context specific performance information of target item operation associated with multiple computing devices; 
program instructions to identify from [[a]] the knowledge base a response to the request for performance information of the target item having the target item profile and operating with a second computing device under the context information similar to the first computing device and the set of existing items, wherein the response includes a ranking of most similar to the first target item and the context associated with the first computing device and the set of existing items; 
program instructions to send the response with the ranking most similar to the first target item and the context information of the first computing device with the set of existing items, including the performance information, and enabling a connection to the second computing device from the first computing device; and 
program instructions to initiate a communication between the first computing device and a second computing device enabling sending of queries Page 5 of 17 P201704902US01from the user of the first computing device to a second user of the second computing device regarding the request for performance information of the first target item. 

15. 	(Currently amended) A computer system for determining performance information of a target item operating with a computing device comprising: 
one or more computer processors, one or more computer readable storage media, program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to receive a request from a user of a first computing device for performance information about operation of a first target item under a context associated with the first computing device and a set of existing items associated with the first computing device, wherein the first target item includes a target item profile that includes input by the requesting user [[,]]; 
program instructions to search for a response to the request in a knowledge base containing context specific performance information of target item operation associated with multiple computing devices; 
program instructions to identify from [[a]] the knowledge base a response to the request for performance information of the target item having the target item profile and operating with a second computing device under the context information similar to the first computing device and the set of existing items, wherein the response includes a ranking of most similar to the first target item and the context associated with the first computing device and the set of existing items; 
program instructions to send the response with the ranking most similar to the first target item and the context information of the first computing device with the set of existing items, including the performance information, and enabling a connection to the second computing device from the first computing device; and Page 8 of 17
P201704902US01program instructions to initiate a communication between the first computing device and a second computing device enabling sending of queries from the user of the first computing device to a second user of the second computing device regarding the request for performance information of the first target item. 

Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Priyadarshan (US Pub. No. 2011/0295846 A1 hereinafter “Priyadarshan”) discloses systems and methods are provided for selecting contexts for new invitational content and invitational content for new contexts. In particular, a performance history of delivered invitational content in known contexts is combined with similarity measures for the delivered invitational content, with respect to a new invitational content, to generate a list of potential contexts for the new invitational content. Similarly, a performance history of in known contexts with delivered invitational content can combined with similarity measures for known contexts, with respect to a new context, to generate a list of potential content for the new context. Further, a combination of these methods can be used to pair new invitational content with new contexts.
		
Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “searching, by the one or more processors, for a response to the request in a knowledge base containing context specific performance information of target item operation associated with multiple computing devices; identifying, by one or more processors, from the knowledge base, a response to the request for performance information of the first target item having the target item profile and operating with a second computing device under the context information similar to the first computing device and the set of existing items, wherein the response includes a ranking of most similar to the first target item and the context associated with the first computing device and the set of existing items; sending, by the one or more processors, the response with the ranking most similar to the first target item and the context information of the first computing device with the set of existing items, including the performance information, and enabling a connection to the second computing device from the first computing device”, in combination with other recited limitations in independent claim 1, 8 and 15.
Dependent claims 2-7, 9-14 and 16-20 are allowable based on their dependencies of independent claims 1, 8 and 15.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181